COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


JACQUELINE L. PALMER MERCER
                                                                 MEMORANDUM OPINION*
v.     Record No. 0238-05-1                                          PER CURIAM
                                                                     MAY 24, 2005
SUPPORT SERVICES OF VIRGINIA, INC. AND
 TWIN CITY FIRE INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Jacqueline L. (Palmer) Mercer, pro se, on brief).

                 (Adam S. Rafal; Vandeventer Black L.L.P., on brief), for appellees.


       Jacqueline L. Palmer Mercer (claimant) appeals a decision of the Workers’

Compensation Commission denying her claim seeking an award of additional wage loss

compensation and payment of certain medical bills. The commission found that claimant’s claim

for additional wage loss compensation was barred by the two-year time limitation contained in

Code § 65.2-708 and that she was not entitled to payment for certain medical expenses because

they arose from unauthorized medical treatment.1 We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Palmer v. Support Services of Virginia, Inc., VWC File No. 187-49-73 (Jan. 5,

2005). We dispense with oral argument and summarily affirm because the facts and legal



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         To the extent that claimant’s brief raises numerous arguments and issues that are not
germane to the issues which were properly before the commission or which have been previously
fully and fairly litigated and which were not properly before the commission when it rendered its
January 5, 2005 opinion, we have not considered those arguments and/or issues in summarily
affirming the commission’s decision.
contentions are adequately presented in the materials before the Court and argument would not

aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                     Affirmed.




                                             -2-